NOT FOR PUBLICATION                       FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

NORMAN SHAW; ANSELL MATRIA                      No.    20-15056
JORDAN,
                                                D.C. No. 3:18-cv-00551-MMD-
                 Plaintiffs-Appellants,         CLB

and
                                                MEMORANDUM*
JOSEPH COWART; et al.,

                 Plaintiffs,

 v.

SCOTT DAVIS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                                Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Nevada state prisoners Norman Shaw and Ansell Matria Jordan appeal pro


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
se from the district court’s orders denying their motion for a preliminary

injunction and motion for reconsideration of the denial of a preliminary injunction

in their action alleging federal claims. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1). We review for an abuse of discretion. Jackson v. City & County of

San Francisco, 746 F.3d 953, 958 (9th Cir. 2014) (denial of preliminary

injunction); Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993) (denial of reconsideration). We vacate and remand.

      As a preliminary matter, although appellants timely appealed from the

district court’s order denying reconsideration, appellants did not timely move for

reconsideration for purposes of tolling the deadline for filing a notice of appeal as

to the district court’s order denying a preliminary injunction. Nevertheless,

appellees have forfeited any timeliness challenge by failing to raise it below or on

appeal. See Fed. R. App. P. 4(a)(4)(A) (deadline for filing an appeal may be tolled

by the filing of a timely motion for reconsideration); Hamer v. Neighborhood

Hous. Servs., 138 S. Ct. 13, 17-18 (2017) (a time limit not prescribed by Congress

is a mandatory claim-processing rule subject to waiver and forfeiture); Demaree v.

Pederson, 887 F.3d 870, 876 (9th Cir. 2018) (Fed. R. App. P. 4(a)(4) is a

mandatory claim-processing rule under Hamer).

      The district court denied appellants’ motion for a preliminary injunction

only on the basis that appellants failed to establish irreparable harm. However, in


                                          2                                     20-15056
screening the verified complaint, the district court determined that appellants

alleged facts sufficient to state cognizable First Amendment and Religious Land

Use and Institutionalized Persons Act claims. See Warsoldier v. Woodford, 418
F.3d 989, 1002 (9th Cir. 2005) (existence of a colorable First Amendment claim

establishes irreparable injury in the context of a request for a preliminary

injunction); Sch. Dist. No. 1J, 5 F.3d at 1263 (grounds for relief under Fed. R. Civ.

P. 59(e)).

      We therefore vacate the denial of appellants’ motion for a preliminary

injunction and remand for further proceedings. On remand, the district court

should consider in the first instance the remaining preliminary injunction factors

and, in doing so, may consider supplemental filings, if appropriate.

      Appellees shall bear the costs on appeal.

      VACATED and REMANDED.




                                          3                                    20-15056